Plaintiff in error will be referred to as plaintiff, and defendant in error as defendant. Plaintiff sued defendant in the justice court of Liberty county to recover $189 for two show cases shipped to defendant, and which defendant refused to accept. From a judgment for defendant, plaintiff appealed to the county court of Liberty county, where judgment was rendered for defendant, and the case is before us for review upon writ of error.
The judgment will have to be reversed and remanded, because there is nothing in the record to show that the county court had jurisdiction of the case. The record does not disclose that any judgment was rendered in the justice court, or that an appeal was taken from that court, or any appeal bond filed to remove the case from the justice court to the county court. The only matter in the record relative to the proceedings in the justice court are the petition of plaintiff and *Page 804 
answer of defendant. As disclosed by the record, the county court had no jurisdiction to try the case, and the judgment will have to be reversed and the cause remanded, with instructions to the county court to dismiss the cause unless jurisdiction in that court appears from the transcript from the justice court.
Reversed and remanded with instructions.